NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SCOTT NJOS,                                      No. 12-57273

               Plaintiff - Appellant,            D.C. No. 5:10-cv-01265-GAF-
                                                 PLA
  v.

NORWOOD, CEO, Victorville Complex                MEMORANDUM*
Warden; et al.,

               Defendants,

  And

BOURN, USP Victorville, Captain; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Federal prisoner Scott Njos appeals pro se from the district court’s judgment

dismissing his action brought under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging numerous

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to exhaust and for clear error any underlying

factual findings. Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir. 2010). We affirm.

      The district court properly dismissed Njos’s action without prejudice

because Njos failed to exhaust his administrative remedies. See Woodford v. Ngo,

548 U.S. 81, 90, 93-95 (2006) (holding that “proper exhaustion” is mandatory and

requires adherence to deadlines and administrative procedural rules); see also

Sapp, 623 F.3d at 821 (“In deciding a motion to dismiss for failure to exhaust, a

court may look beyond the pleadings and decide disputed issues of fact.” (citation

and internal quotation marks omitted)). The district court did not clearly err in

finding that Njos failed to pursue all levels of administrative grievances available

to him. Cf. Sapp, 623 F.3d at 822-23 (exhaustion is not required where

administrative remedies are rendered “effectively unavailable”).

      The district court did not abuse its discretion in denying Njos’s motions for

appointment of counsel because Njos failed to demonstrate exceptional




                                           2                                   12-57273
circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and explaining “exceptional circumstances” requirement).

      Njos’s contention that the district court denied him a fair opportunity to be

heard is unsupported by the record. His contentions concerning his motion for

leave to file an amended complaint are also unpersuasive.

      Njos’s motions requesting a ruling, filed on December 5, 2013, and

February 19, 2014, are denied as moot.

      AFFIRMED.




                                          3                                    12-57273